Name: Commission Regulation (EC) No 306/2003 of 18 February 2003 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat
 Type: Regulation
 Subject Matter: cooperation policy;  distributive trades;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R0306Commission Regulation (EC) No 306/2003 of 18 February 2003 fixing the time limit for the submission of applications for private storage aid in respect of pigmeat Official Journal L 045 , 19/02/2003 P. 0003 - 0003Commission Regulation (EC) No 306/2003of 18 February 2003fixing the time limit for the submission of applications for private storage aid in respect of pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2) and in particular Article 4(6) thereof,Whereas:(1) Private storage aid granted pursuant to Commission Regulation (EC) No 2179/2002 of 6 December 2002 on special conditions for the granting of private storage aid for pigmeat(3), has had a favourable effect on the pigmeat market. An actual stabilisation of prices is expected. The granting of private storage aid for pigmeat should therefore be ended.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The time limit for the submission of applications for private storage aid for pigmeat shall be 19 February 2003.Article 2This Regulation shall enter into force on 19 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 331, 7.12.2002, p. 11.